Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is unclear what is considered to be the connection body and metal terminal since no reference numeral has been provided.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection body and metal terminal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Due to the indefiniteness noted above any claim recitation of the connection body and metal terminal will not be considered in the art rejection of the claims below.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 12-15 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001-126791.
	Regarding claims 1, 21, and 22, JP ‘791 (Figures 4 and 5) discloses a connector, comprising: a casing (housing) 4 including a storage portion, a connection body being mounted in the storage portion by being relatively displaced in a first direction; and a contact pin 1 held by the casing, the contact pin including an elastic contact part, the elastic contact part including a first protrusion 2 protruding toward the storage portion, and a second protrusion 3,3 separated from the first protrusion, the second protrusion facing a direction crossing the storage portion, the second protrusion protruding in a direction crossing the first direction.
Regarding claim 2, JP ‘791 discloses at least one of the first protrusion 2 or the second protrusion 3,3 includes a contact surface facing the storage portion, and the contact surface is planar.
Regarding claim 5, JP ‘791 discloses a width of the second protrusion 3,3 is greater than a width of the first protrusion 2.	
Regarding claim 6, JP ‘791 discloses the second protrusion includes: a first surface (immediately to the left of ridge 3 in Figure 4) facing the storage portion; and a second surface (immediately to the right of ridge 3) contacting the first surface at an opposite-direction side of the first surface, the first surface is planar, the opposite-direction side is opposite to the first-direction side of the first surface, and an angle between the first surface and the second surface is obtuse.
Regarding claim 7, JP ‘791 discloses the first surface protrudes toward the opposite-direction side when viewed from the storage portion side, and the second protrusion further includes a third surface (the vertical portion of 3) contacting the first surface at the opposite-direction side of the first surface.
Regarding claim 8, JP ‘791 discloses the first surface and the second surface contact via a first ridge 3, and the first ridge crosses the first direction when viewed from the storage portion side.
Regarding claim 12, JP ‘791 discloses the second protrusion 3,3 is formed in a surface of the elastic contact part facing the storage portion, and the second protrusion is a projection protruding along the first line.
Regarding claim 13, JP ‘791 discloses the first line is substantially linear and crosses the first direction when viewed from the storage portion side.
Regarding claim 14, JP ‘791 discloses the first line extends in a width direction of the second protrusion 3,3 when viewed from the storage portion side and has an arc-like shape extending from one end at an opposite-direction side to another end at the first-direction side, and the opposite-direction side is opposite to the first-direction side.
Regarding claim 15, JP ‘791 discloses the first line protrudes toward an opposite direction of the first direction when viewed from the storage portion side.
Regarding claim 17, JP ‘791 discloses the first protrusion 2 includes a contact surface (immediately to one side of ridge 2) facing the storage portion, the contact surface is planar, and a recess is between the first protrusion and the second protrusion 3,3.
Regarding claim 18, JP ‘791 discloses the first protrusion 2 is located at a central portion of a surface of the elastic contact part facing the storage portion.
Regarding claim 19, JP ‘791 discloses the first protrusion 2 is electrically connected to a metal terminal of the mounted connection body, the second protrusion 3,3 has sliding contact with a surface of the metal terminal, and the first protrusion contacts a region of the surface of the metal terminal to which the second protrusion had sliding contact.
Regarding claim 20, the method limitations are deemed to be inherent in view of the structure of the connector of JP ‘791 set forth above. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-126791 as applied to claim 1 above, and further in view of Brooks et al 5338209.
	Regarding claims 3 and 4, Brooks et al  (column 3) discloses the contact pin is covered with a first plating layer 16, the first plating layer includes nickel, a second plating layer 17 is located on the first plating layer at the first protrusion, the second plating layer includes gold, and to provide these plating layers on the contact pin of JP ‘791 thus would have been obvious, for good electrical conductivity.  
Regarding claim 16, the third protrusion can be considered to be 3,3.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-126791.
	To form the first surface as substantially trapezoidal is deemed to have been an obvious matter of design not substantially affecting the function thereof.  
Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-126791 as applied to claim 1 above, and further in view of JP 2012-9345.
	JP ‘345 (Figure 8) discloses a first surface of the second protrusion is a curved surface 81c, and to form a first surface of the second protrusion 3,3 of JP ‘791 as a curved surface thus would have been obvious, to facilitate sliding contact with electrode 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832